

Exhibit 10.1


Summary of Management Incentive Compensation Plan for Fiscal 2009


The Management Incentive Compensation Plan for Fiscal 2009 (the “Bonus Plan”)
for Frontier Oil Corporation (the “Company”) establishes each participant’s
Bonus Plan target as a percentage of the participant’s base salary.  The amount
of the actual bonus payment could range from zero to twice the Bonus Plan
target, based upon the extent to which the pre-established annual financial
goals are met or exceeded.  The 2009 base salaries and Bonus Plan targets for
the Company’s named executive officers are set forth in the table below.  The
financial goals for the Bonus Plan during 2009 are based on the Company’s 1)
2009 net income, 2) relative return on capital employed versus a peer group
average and 3) process safety performance.  These measures are weighted 25%, 50%
and 25%, respectively.


Each participant will receive 30%, and has the right to elect to receive up to
100%, of his or her bonus payment in restricted shares of the Company’s common
stock in lieu of cash.  If such an election by the employee is made to receive
additional restricted stock, then the amount of the bonus will be grossed up by
a “risk premium” to be established by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company.  All such shares of
restricted stock will vest 25% on each of the first and second anniversaries of
the grant date and 50% on the third anniversary of the grant date.  The number
of shares of restricted stock that a participant receives will be determined by
the average closing price of the Company’s common stock during December 2009 and
January 2010.


The Committee has discretion to adjust the financial targets for extraordinary
items and for the effect of acquisitions completed during the Bonus Plan year
and to pay or not pay the bonuses for any reason.




Executive Officer
 
2009 Annual Base Salary
Bonus Plan Target for 2009 (Percentage of Base Salary)
James R. Gibbs
Chairman of the Board
  $ 975,000     100 %
James R. Gibbs
Chairman of the Board
  $ 975,000     100 %
Michael C. Jennings
President and Chief Executive Officer
  $ 775,000     100 %
W. Paul Eisman
Executive Vice President-Refining & Marketing
  $ 518,000     70 %
Doug S. Aron
Executive Vice President and Chief Financial Officer
  $ 380,000     60 %
Currie Bechtol
Vice President-General Counsel & Secretary
  $ 342,000     50 %
Jon D. Galvin
Vice President
  $ 305,000     50 %
Nancy J. Zupan
Vice President and Chief Accounting Officer
  $ 325,000     50 %



